DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 6/16/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4,12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori [5400344].
With respect to claim 1, figure 6 of Mori discloses an integrated circuit comprising: a transmission device configured to apply a stress to first [34] and second [36] transmission paths in response to an input signal [IN] while in a test mode [S] and configured to buffer the input signal using a drivability changed by the stress applied to the first and second transmission paths to generate an output signal [OUT n+1] while in a normal mode after the test mode.
Figure 6 does not disclose a reception device configured to apply a stress to third and fourth transmission paths based on the output signal while in the test mode and configured to buffer the output signal using a drivability changed by the stress applied to the third and fourth transmission paths to generate an internal signal while in the normal mode. 
	However, this is merely a duplication of parts.  It would have been obvious to one skilled in the art at the time the invention was made to repeat the stress test since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	
	With respect to claim 3, the above modification discloses the circuit of claim 1, wherein if the stresses are applied to the first to fourth transmission paths, the drivability of the transmission device and the reception device for pulling up the output signal and the internal signal to a power supply voltage are changed while in the test mode. 
	With respect to claim 4, the above modification discloses the circuit of claim 1, wherein the transmission device includes: a test mode signal generation circuit [circuit generating S] configured to generate a test mode signal [S] which is enabled in the test mode: and a first input/output (I/0) circuit [72] configured to apply a stress to the first and second transmission paths based on the test mode signal and the input signal and configured to buffer the input signal using a drivability changed by the stress applied to the first and second transmission paths to generate the output signal while in a normal mode after the test mode.
With respect to claim 12, the above modification discloses the circuit of claim 1, wherein the reception device includes:
a second input/output (1/0) circuit [72] configured to apply a stress to the third and fourth transmission paths based on a test mode signal and the output signal and configured to buffer the output signal using a drivability changed by the stress applied to the third and fourth transmission paths to generate the internal signal while in a normal mode after the test mode; and
an internal circuit configured to be driven based on the internal signal. [just a repetition transmission device]

Allowable Subject Matter
Claims 2, 5-11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
5/26/22